Citation Nr: 1330878	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome (CTS).

3.  Entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 15, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.

In August 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In April 2013, the Board remanded the claim of entitlement to TDIU for an additional VA opinion.  In a June 2013 decision, the RO increased the Veteran's disability ratings to a combined schedular total (100 percent) evaluation, effective August 15, 2011.  The issue of TDIU is moot from the point of a schedular 100 percent evaluation, and as such, the issue has been rephrased accordingly. 

The issues of entitlement to service connection for arthritis of the knees and entitlement to increased ratings for right and left CTS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to August 15, 2011, the Veteran's service-connected disabilities included: sleep apnea, rated 50 percent disabling; hypothyroidism, rated 30 percent disabling; hyperthyroidism, rated 30 percent disabling; migraines, rated 30 percent disabling; adjustment disorder with depressed mood, rated 10 percent disabling; vertigo, raged 10 percent disabling; left shoulder strain, rated 10 percent disabling; cervical strain, rated 10 percent disabling; left knee chondromalacia patellae, rated 10 percent disabling; right knee chondromalacia patellae, rated 10 percent disabling; tinnitus rated 10 percent disabling; right and left carpal tunnel syndrome, status post fracture involving proximal phalanx of the left big toe, right knee scar and neck scar, rated as noncompensable (0 percent).  Her combined rating was 90 percent.

2.  Prior to August 15, 2011, the Veteran meets the schedular requirements for a TDIU, and her service-connected disabilities preclude her from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Prior to August 15, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue adjudicated herein, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war. In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

The Veteran's contacted the RO and initiated a claim for a TDIU in October 2008.  A claim for a TDIU is considered a claim for an increased rating.  

The Board notes that the Veteran's combined disability rating has, at all times relevant to the Veteran's claim for a TDIU, met the threshold regulatory requirement for the award of a schedular TDIU under 38 C.F.R. § 4.16(a).  In that regard, at the time of her October 2008 application, service connection was in effect for sleep apnea, rated 50 percent disabling; hypothyroidism, rated 30 percent disabling; hyperthyroidism, rated 30 percent disabling; migraines, rated 30 percent disabling; adjustment disorder with depressed mood, rated 10 percent disabling; vertigo, raged 10 percent disabling; left shoulder strain, rated 10 percent disabling; cervical strain, rated 10 percent disabling; left knee chondromalacia patellae, rated 10 percent disabling; right knee chondromalacia patellae, rated 10 percent disabling; tinnitus rated 10 percent disabling; right and left carpal tunnel syndrome, status post fracture involving proximal phalanx of the left big toe, right knee scar and neck scar, rated as noncompensable (0 percent).  Based upon the foregoing disability ratings, prior to August 15, 2011, the Veteran's combined disability rating was 90 percent.  

In view of the foregoing evidence, the Board finds that the symptoms associated with the Veteran's service-connected disabilities alone have rendered the Veteran unable to secure or follow a substantially gainful occupation prior to August 15, 2011.  As has been discussed above, the Veteran has been service connected for multiple disabilities, with a combined 90 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

The Board finds the evidence in relative equipoise as to the question of whether the Veteran's service connected disabilities, alone render her unemployable.  Of note are a number of examinations from 2008 which do not specifically indicate that the Veteran's service connected disabilities prevent her employment.  However, also of particular note is a statement dated in July 2009 from the Veteran's former employer reported that the Veteran remained disabled for 12 months and could no longer holder her job.  She last worked in August 2008.  Additionally, the Veteran underwent VA examinations in December 2008 and November 2009 which both indicated the Veteran's service-connected disabilities caused "significant effects" on employment to increased absenteeism and short-term disability.  During the November 2009 VA examination, the Veteran reported problems with typing, lifting boxes, and writing due to her service-connected carpal tunnel syndrome.  She complained of difficulty with stairs, getting up from a chair, standing, and walking due to her service-connected knee disorder.  She complained of debilitating migraines impeding her ability to work at times, and she also reported difficulty hearing customers over the phone due to her service-connected tinnitus.  

Thus, considering all evidence of record, the Board finds that the evidence is at least in equipoise as to the question of whether TDIU is warranted.  As such, the Veteran is entitled to the benefit of the doubt, and entitlement to TDIU prior to August 15, 2011 is granted.


ORDER

Entitlement to a TDIU prior to August 15, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a June 2013 rating decision, the RO granted increased ratings for right and left CTS effective May 31, 2013.  Later in August 2013, the Veteran, through her representative, disagreed with the RO decision and claimed that her CTS warranted higher ratings.

As the Veteran has not been provided a statement of the case in response to the August 2013 notice of disagreement regarding an issue of entitlement to increased ratings for her right and left CTS, a remand is required for the issuance of a statement of the case on that issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

During a May 2013 VA examination, the Veteran reported she had recently had surgery on her right knee.  The claims file only contains hard copies of records from Omaha VAMC through August 2011; therefore, the record of the surgery and any additional treatment provided has not been associated with either the claims file or the Virtual VA file.

The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either obtain all outstanding VA and/or private treatment records for the Veteran, to include the record of her March 2013 surgery, or make a formal finding that the records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the appellant and her representative on the issues of increased ratings for her service-CTS.  She should also be informed of the requirements to perfect an appeal with respect to that issue.

2.  If the Veteran perfects an appeal with respect to increased ratings for her CTS, the RO or the AMC should ensure that any indicated development is completed.

3.  The RO/AMC should ask the Veteran to provide all medical records in her possession pertaining to her bilateral knee claim.  The RO should also request that the Veteran identify any additional medical treatment she has received for her bilateral knees, to include any records relating to a March 2013 right knee surgery.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

4.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the claim for entitlement to service connection for bilateral knee arthritis, in light of all pertinent evidence and legal authority.  If the appeal of the denial of service connection for knee arthritis is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


